Honorable Travis S. Ware         Opinion No.   3-f-692
Criminal District Attorney
P. 0. Box 10536                  Re: Authority of a mascrr appointed
Lubbock, Texas   79408           under the authority of Senate Bill
                                 No. 1321, Acts 1985, 69th Leg., ch.
                                 851, 51 et seq., at 2951, to handle
                                 matters under Title 1, 2 or 4 of the
                                 Family Code

Dear Hr. Ware:

     You ask whether a master appoinced~by a judge under Senate Bill
No. 1321, Acts 1985, 69th Leg., ch. 851, 51, at 2951, is statutorily
authorized to handle matters under Title 1. 2. or 4 of the Family
Code.

     Section 1 of Senate Bill No. 1321. Acts 1985. 69th Leg., ch. 851,
purports to amend article 1918b. section 1. V.T.C.S. (now sections
54.001 and 54.004 of the Government Code) without reference to the
repeal of said article by Acts 1985, 69th Leg., ch. 480, $26(l). at
2048. As so amended, section 1 of Senate Bill No. 1321 reads:

             Appointment of Master.    (a) The judge of a
          district court or other court having jurisdiction
          of suits under Title 1. 2, or 4, Family Code, a8
          amended, may appoint a master to perform the
          duties authorized by this Act if the commissioners
          court of a county in which the court   has juris-
          diction authorizes the employment of a master.
          The court may employ either a full or part-time
          master. Except a.s provided by Subsection (d) of
          this section, the master shall be appoinred by the
          judge and serves at the will of the judge.

             (b) If the court exercises jurisdiction in
          more than one county, the master may serve only in
          a county in which the commissioners court has
          authorized the master's appoiqaent.

             (c) If more than one district court or other
          court having jurisdiction of suits under Title 1,
          2. or 4. Family Code, as amended has jurisdiction
          in a county. the commissioners court may authorize




                                p. 3206
Honorable Travis S. Ware - Page 2   (m-692)




         the appointment of a master for each court or may
         authorize one or more masters to share service
         with two or more courts.

            (d) If a master serves more than oue court,
         the master's appointment must be made with the
         unanimous approval of all the judges under whom
         the master serves, and the master's services way
         be terminated by a majority vote of all the judges
         for whom the waster serves.

     Your couceru appears to stem from the fact that Senate Bill No.
1321, Acts 1985. 69th Leg., ch. 851. 51. at 2951, is au amendment to a
statute repealed by the same legislature. The repealed article 1918b.
now sections 54.001 and 54.004 of the Government Code, was amended by
Senate Bill No. 1321. The Government Code, enacted by Acts 1985, 69th
Legislature, effective September 1, 1985, is a unit of the statutory
revision program authorized by article 5429b-1, V.T.C.S.

     The Government Code, section 311.031, Savings Provision. provides
in pertinent part:

             (c) The repeal of a statute by a code does not
          affect an amendment, revisiou. or reenactment of
          the statute by the same legislature that enacted
          the code. The amendment. revision, or reenactment
          is preserved and given effect as part of the code
          provision that revised the statute so amended,
          revised, or reenacted.

     The fact that the Sixty+inth Legislature repealed article 1918b,
V.T.C.S., does not affect an amendment. revision, or reenactment by
the same legislature chat enacted this provision of the Government
Code.

                             SUMMARY

              A master appointed under the authority of
         Senate Bill No. 1321, Acts 1975, 69th Leg., ch.
         851. Il. at 2951. is statutorily authorized to
         handle matters under Title 1. 2, or 4 of the
         Family Code.




                                         JIM     MATTOX
                                         Attorney General of Texas




                               p. 3207
Honorable Travis S. Ware - Page 3      (JM-692)




JACK HIGRTOWER
First Assistant Atrorney General

MART RRLLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLFX
Special Assistant Attorney General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                               p. 3208